DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 9 are amended.  Claims 10-13 are new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,374,927 to Byeon et al.
Regarding claim 1, Byeon ‘927 discloses a wall attachment system comprising: an object 102 to be mounted; and an attachment unit 140 configured to be secured to a wall surface 104 prior to installation of the object 102 to be mounted so as to attach the object 102 to be mounted to the wall surface 104, wherein the object 102 to be mounted has a back surface installed with a metal 190, the attachment unit 140 has a front surface installed with a magnet 162, the wall attachment system 140 is configured so that the metal 190 and the magnet 162 directly contact each other in response to the object 102 to be mounted being set in position for the installation on the attachment unit 140 (Fig. 2), and the attachment unit 140 is smaller than the object 102 to be mounted so that the attachment unit 
Regarding claim 2, Byeon ‘927 discloses a wall attachment system comprising: an object 102 to be mounted; and an attachment unit 140 configured to be secured to a wall surface 104 prior to installation of the object 102 to be mounted so as to attach the object 102 to be mounted to the wall surface 104, wherein the object 102 to be mounted has a back surface installed with a magnet 190 attached to part of the back surface 102, the attachment unit 140 has a front surface installed with a metal 162 attached to part of the front surface (Fig. 2) at a position facing the magnet 190 installed on the part of the back surface of the object 102 to be mounted, the wall attachment system 140 is configured so that the metal 162 and the magnet 190 directly contact each other in response to the object 102 to be mounted being set in position for the installation on the attachment unit, and the attachment unit 140 is smaller than the object 102 to be mounted so that the attachment unit 140 having the object 102 to be mounted installed thereon is invisible when the wall attachment system 140 is viewed from a front side thereof, the front side being opposite to a side of the wall attachment system 140 facing the wall surface (Figs. 1-2 and col. 5, lines 57-67).
Regarding claim 3, Byeon ‘927 discloses wherein the metal 190 is a plate shape, and is configured to contact the magnet 162 and make a contact sound by being attracted to the magnet and bended by magnetic force of the magnet 190.
Regarding claim 4, Byeon ‘927 discloses wherein the metal or the magnet 162/190 is configured to be movable face to face toward the magnet or the metal 162/190, respectively, and the metal 190 and the magnet 162 contact each other and make a contact sound by being attracted to each other by magnetic force of the magnet.


Regarding claim 6, Byeon ‘927 discloses wherein the first magnet 190 of the object to be mounted or the second magnet 162 of the attachment unit is configured to be movable face to face toward the other magnet, and the first magnet and the second magnet magnets contact each other and make a contact sound by being attracted to each other under by magnetic force thereof.
Regarding claim 9, Byeon ‘927 discloses wherein the magnet or the metal 190 is installed at an upper part of the object 102 to be mounted (Fig. 1).
Regarding claim 10, Byeon ‘927 discloses wherein the magnet 190 is installed at an upper part of the object 102 to be mounted (Fig. 1).	
Regarding claim 11, Byeon ‘927 discloses wherein the first magnet 190 is installed at an upper part of the object 102 to be mounted (Fig .1).
Regarding claim 12, Byeon ‘927 discloses wherein the metal 190 is attached to part of the back surface of the object 102 to be mounted, and the magnet 162 is attached to part of the front surface at 
Regarding claim 13, Byeon ‘927 discloses wherein the first magnet 190 is attached to part of the back surface of the object 102 to be mounted, and the second magnet 162 is attached to part of the front surface at a position facing the first magnet installed on the part of the back surface of the object to be mounted (Figs. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,374,927 to Byeon et al.
Byeon ‘927 teaches that the casing can be formed of any suitable material.  In this case the suitable material would need to be strong enough to support the weight of the object hanging relative to the wall.  A frame made of resin or reinforced with a metal would be considered suitable for supporting the weight.
Regarding claim 7, Byeon ‘927 could disclose wherein the attachment unit 140 is made of resin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin for the attachment unit in order to ensure that the attachment unit can support the weight of the object to be hung relative to the wall surface.
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632